DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “521” and “535” (see Figures 5B, 5C).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by International Patent Publication to Ros, et al. (WO 2018/217793 A1).
With respect to Claim 1, Ros teaches a sample ejection device for serial crystallography (Abstract and throughout disclosure) comprising: 
a first fluid channel (1303; Paragraphs 5, 7, 10, [42-44] and 51-52; and Figure 13A/B);
a second fluid channel (1305; Paragraphs 7, 10, [42-44], and 51-52; and Figure 13A/B);
an output channel (1307; Paragraphs 7, 10, [42-44], and 51-52; and Figure 13A/B); and
a T-junction (@ 1309) coupling the first fluid channel and the second fluid channel to the output channel (Paragraphs 51-54);
wherein the T-junction is configured to receive a first fluid from the first fluid channel in a first flow direction and to receive a second fluid from the second fluid channel in a second flow direction, the second flow direction being different from the first flow direction (Paragraphs 51-54; Figures 13A/B); and
wherein the T-junction is configured to output a combined fluid output to the output channel, the combined fluid output including a parallel co-flow of the first fluid and the second fluid (Paragraphs 51-54; Figures 13A/B).
With respect to Claim 2, Ros further teaches a jet nozzle (GDVN) configured to receive the combined fluid output from the T-junction and to eject the combined fluid output in a jetted output stream (Paragraphs 7, 44, 45, 51-54, and 60).
With respect to Claim 3, Ros further teaches that the jet nozzle is configured to eject the combined fluid output in the jetted output stream into a field of view of a crystallography imaging system (Paragraphs 5, 7, 9, 10, 44, 45, and 60).
With respect to Claim 4, Ros further teaches that the jet nozzle is configured to eject the combined fluid output in the jetted output stream into an optical path of an X-ray free electron laser (Paragraphs 7, 9, 10, 45, and 60).
With respect to Claim 5, Ros further teaches that the jet nozzle is configured to eject the combined fluid output in the jetted output stream by coaxially expelling a pressurized gas and the combined fluid output in an output flow direction with the ejected pressurized gas surrounding a perimeter of the ejected combined fluid output (Paragraphs 7, 42-45, and 60).
With respect to Claim 6, Ros further teaches that the pressurized gas is helium (Paragraph 60).
With respect to Claim 8, Ros further teaches a single-piece component (Paragraph 50) including:
a co-flow channel (1303) configured to receive the first fluid from the first fluid channel in a first flow direction (Paragraphs 51-54 and 58; Figure 13A/B); and,
a sample output channel (1305) coupling the second fluid channel to the co-flow channel (Paragraphs 51-54 and 58; Figure 13A/B);
wherein the co-flow channel is configured to receive the second fluid from the sample output channel in a direction perpendicular to the first flow direction (@1309; Paragraphs 51-54 and 58; Figure 13A/B);
wherein the co-flow channel and the sample output channel form the T-junction (@1309; Paragraphs 51-54 and 58; Figure 13A/B).
With respect to Claim 9, Ros further teaches that the single-piece component is a 3D printed component or an injection-molded component (Paragraphs 6 and 50).
With respect to Claim 10, Ros further teaches that the sample output channel of the single piece component includes a tapered section (1315) configured to reduce a diameter of the sample output channel from a first diameter to a second diameter before coupling to the co-flow channel (Paragraph 52 and Figures 13A/B).
With respect to Claim 11, Ros further teaches that the single-piece component is configured to couple to the first fluid channel and the second fluid channel in a first flow direction, and wherein the sample output channel of the single-piece component includes a curved section to change the flow direction of the second fluid received from the second fluid channel from the first flow direction to the second flow direction before the second fluid is conveyed from the sample output channel to the co-flow channel (Paragraphs 51-53 and 58; and Figures 13A/B).
With respect to Claim 12, Ros further teaches that the single-piece component further includes:
a pressurized gas channel, an internal nozzle volume, a nozzle opening, and the output channel (Paragraphs 7, 44, 45, and 60);
wherein the pressurized gas channel is configured to receive a pressurized gas and to convey the pressurized gas to the internal nozzle volume (Paragraphs 7, 44, 45, and 60);
wherein the nozzle opening is positioned to allow the pressurized gas to exit the internal nozzle volume in a first output direction through the nozzle opening (Paragraphs 45 and 60); and,
wherein the output channel extends into the internal nozzle volume to a location proximal to the nozzle opening such that the combined fluid output is ejected from a distal end of the output channel towards the nozzle opening in the first output direction and coaxially surrounded by the pressurized gas (Paragraphs 7, 45, 51-54, 58, and 60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ros, as applied to Claim 1 above, in view of Ganan-Calvo (US 6,174,469 B1).
With respect to Claim 7, Ros teaches most of the elements of the claimed invention, including the elements of parent Claim 1 above, and:
a sample reservoir containing an aqueous suspension of a crystal sample (Paragraphs 5, 7, 10, 51-54, 58, and Figures 13 A/B);
an second reservoir containing a second fluid (e.g., fluorinated substrate; Paragraphs 5, 7, 10, 51-54, 58, and Figures 13A/B);
one or more pumps configured to pump the aqueous suspension of the crystal sample from the sample reservoir through the first fluid channel (1303) at a first flow rate and to pump the second fluid (1305) through the second fluid channel at a second flow rate (Paragraphs 51-54, 58, and Figures 13 A/B); and
a controller configured to independently control a sample output rate of the combined fluid output by independently regulating the first flow rate of the first fluid channel and the second flow rate of the second fluid channel (Paragraphs 7, 10, 51-54, 58, and Figure 13A/B).
Ros does not teach that the second fluid is an immiscible oil.
Ganan-Calvo teaches using a combination of an immiscible fluid, such as oils, in a co-flow mixture for GDVN use, wherein said fluids are tailored to the type of particles in the fluid, and the formation of stable atomization droplets for an application (Column 2, Line 54-Column 3, Line 11; Column 5, Lines 47-49; Column 6, Lines 36-51; Column 7, Lines 3-16; and Column 16, Lines 1-25 and 47-54, with examples of tailored fluids from Line 39 of Column 22-Line 55 of Column 24).
It would have been obvious to use an immiscible oil as a second fluid in a co-flow fluid for gas injection of aqueous crystals into an analysis system, as suggested by Ganan-Calvo, in the apparatus and method of Ros, to provide a co-flow fluid that allows stable atomization for analysis and prevents clogging of the atomization nozzle, tailored to the substance under analysis, as suggested by Ganan-Calvo (Column 2, Line 54-Column 3, Line 11; Column 5, Lines 47-49; Column 6, Lines 36-51; Column 7, Lines 3-16; and Column 16, Lines 1-25 and 47-54, with examples of tailored fluids from Line 39 of Column 22-Line 55 of Column 24).
With respect to Claim 13, Ros teaches most of the elements of the claimed invention, including the elements of parent Claim 1 above, and wherein the method is further comprising:
pumping a fluid (e.g. fluorinated substrate) through the first fluid channel toward the T-junction at a first flow rate (Paragraphs 10, 51-54, 58, and Figures 13A/B);
pumping an aqueous suspension of a crystal sample through the second fluid channel toward the T-junction at a second flow rate (Paragraphs 10, 51-54, 58, and Figures 13A/B); and
combining the first fluid and the aqueous suspension of the crystal sample at the T-junction into the combined fluid output including a parallel co-flow of the first fluid and the aqueous suspension of the crystal sample (Paragraphs 10, 51-54, 58, and Figures 13A/B).
Ros does not teach that the second fluid is an immiscible oil.
Ganan-Calvo teaches using a combination of an immiscible fluid, such as oils, in a co-flow mixture for GDVN use, wherein said fluids are tailored to the type of particles in the fluid, and the formation of stable atomization droplets for an application (Column 2, Line 54-Column 3, Line 11; Column 5, Lines 47-49; Column 6, Lines 36-51; Column 7, Lines 3-16; and Column 16, Lines 1-25 and 47-54, with examples of tailored fluids from Line 39 of Column 22-Line 55 of Column 24).
It would have been obvious to use an immiscible oil as a second fluid in a co-flow fluid for gas injection of aqueous crystals into an analysis system, as suggested by Ganan-Calvo, in the apparatus and method of Ros, to provide a co-flow fluid that allows stable atomization for analysis and prevents clogging of the atomization nozzle, tailored to the substance under analysis, as suggested by Ganan-Calvo (Column 2, Line 54-Column 3, Line 11; Column 5, Lines 47-49; Column 6, Lines 36-51; Column 7, Lines 3-16; and Column 16, Lines 1-25 and 47-54, with examples of tailored fluids from Line 39 of Column 22-Line 55 of Column 24).
With respect to Claim 14, Ros further teaches ejecting the combined fluid output through a nozzle at as a jetted stream towards an optical path of an x-ray laser (Paragraphs 9 and 60) and adjusting a sample flow rate of the crystal sample in the jetted stream by controllably adjusting the first flow rate through the first fluid channel and the second flow rate of the aqueous suspension of the crystal sample through the second fluid channel (Paragraphs 7, 45, 51-54, 58, and 60).
With respect to Claim 15, Ros teaches a method of performing serial crystallography (Abstract and throughout disclosure), the method comprising:
providing an aqueous suspension of a crystal sample to a T-junction (@ 1309) at a first flow rate (via 1303; Paragraphs 5, 7, 10, 51-54, 58, and Figures 13 A/B);
providing a second fluid (e.g., fluorinated substrate solution) to the T-junction at a second flow rate (via 1305; Paragraphs 5, 7, 10, 51-54, 58, and Figures 13 A/B);
combining the aqueous suspension of the crystal sample and the second fluid at the T-junction to produce a co-flow output fluid including a parallel co-flow of the aqueous suspension of the crystal sample and the second fluid (Paragraphs 5, 7, 10, 51-54, 58, and Figures 13 A/B);
ejecting the co-flow output fluid as a jet stream through a nozzle (GDVN) and adjusting the sample flow rate of the crystal sample in the jet stream by adjusting the first flow rate of the aqueous suspension of the crystal suspension and the second flow rate of the second fluid (Paragraphs 5, 7, 10, 51-54, 58, and Figures 13 A/B).
Ros does not teach that the second fluid is an immiscible oil.
Ganan-Calvo teaches using a combination of an immiscible fluid, such as oils, in a co-flow mixture for GDVN use, wherein said fluids are tailored to the type of particles in the fluid, and the formation of stable atomization droplets for an application (Column 2, Line 54-Column 3, Line 11; Column 5, Lines 47-49; Column 6, Lines 36-51; Column 7, Lines 3-16; and Column 16, Lines 1-25 and 47-54, with examples of tailored fluids from Line 39 of Column 22-Line 55 of Column 24).
It would have been obvious to use an immiscible oil as a second fluid in a co-flow fluid for gas injection of aqueous crystals into an analysis system, as suggested by Ganan-Calvo, in the apparatus and method of Ros, to provide a co-flow fluid that allows stable atomization for analysis and prevents clogging of the atomization nozzle, tailored to the substance under analysis, as suggested by Ganan-Calvo (Column 2, Line 54-Column 3, Line 11; Column 5, Lines 47-49; Column 6, Lines 36-51; Column 7, Lines 3-16; and Column 16, Lines 1-25 and 47-54, with examples of tailored fluids from Line 39 of Column 22-Line 55 of Column 24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Condron, et al. (US 5,105,843) and Stone, et al. (US 7,708,949 B2) teach injector/nozzle systems for fluid spray, and various types of T-junctions and configurations for same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        04/19/2021